Citation Nr: 0401872	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  99-15 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel





INTRODUCTION

The veteran had active military service from February 1969 to 
October 1971.  The veteran also had an earlier period of 
Active Duty for Training (ACDUTRA).  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claim seeking 
entitlement to service connection for an anxiety disorder.

The veteran's claim was remanded by the Board in September 
2001.  

At the veteran's Travel Board hearing (page 12), he raised a 
claim of service connection for a cardiovascular disability 
secondary to anxiety.  This claim is referred to the RO for 
proper adjudication.  


REMAND

The veteran's claim was remanded by the Board in September 
2001 for a VA psychiatric examination, with the examiner to 
state a medical opinion as to whether it was at least as 
likely as not that any currently diagnosed psychiatric 
disability is related to the veteran's service.

The veteran underwent a VA examination in January 2003.  The 
examination report incl;udes references to several 
psychological problems, along with a vague statement that 
"appear" the veteran's anxiety and depression are related 
to his service.




The United States Court of Appeals for Veterans Claims 
(Court) has underscored the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
Remands.  As noted by the Court, the duties of the agencies 
of original jurisdiction in this regard are mandatory, and, 
furthermore, the Board of Veterans' Appeals is obligated to 
insure compliance with the instructions in Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).

In light of the remand instructions, and in light of 
diagnoses of anxiety disorder by the veteran's treating VA 
physician (most recently in February 2001), under Stegall v. 
West, the veteran's claim must be remanded for a VA 
psychiatric examination.  

Accordingly, the case is REMANDED for the following action:


1.  Ensure that all provisions of the 
Veterans Claims Assistance Act of 2000 
are properly applied in the development 
of the claim

2.  Obtain and associate with the claims 
folder all relevant private and VA 
treatment records regarding the veteran's 
psychiatric condition that have not 
already been associated with the claims 
folder.  As part of this process, write 
to the veteran, telling him of any 
medical or lay evidence not previously 
submitted that is necessary to 
substantiate the claim.  

3.  Arrange for the veteran to be 
afforded a VA psychiatric examination.  
The examiner must thoroughly review the 
claims folder in conjunction with the 
examination.  All opinions expressed 
should be supported by reference to 
pertinent evidence.  The examiner must 
respond to each of the following items:

a.  List the diagnoses of all 
psychiatric disorders the veteran 
currently has. 

b.  With regard to each diagnosis 
reported in response to item a, 
above, state a medical opinion as to 
whether it is at least as likely as 
not that the diagnosed psychiatric 
disorder is the result of a disease 
or injury or other incident that 
occurred in service.

4.  Readjudicate the appellant's claim of 
service connection for a psychiatric 
disability.  In the event that the claim 
is not resolved to the satisfaction of 
the appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




